Citation Nr: 0717976	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  98-19 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel E. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from August 1969 to August 
1971, which included service in Vietnam from October 1970 to 
August 1971  According to his report of separation from 
service, his occupational specialty was as a cook.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for a skin rash and 
PTSD.  The veteran appealed, and in July 2000, the Board 
denied the claim for service connection for a skin rash and 
remanded the claim for service connection for PTSD for the 
RO's consideration of newly received evidence.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2001, the Court issued an Order that vacated and 
remanded the Board's decision, and directed that the claim 
for service connection for a skin rash be considered in 
conjunction with the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005) (VCAA).  In March 2002, the Board took action to 
further develop the veteran's claim for service connection 
for PTSD, and in a December 2002 decision that solely 
addressed the issue of entitlement to service connection for 
a skin rash, the Board affirmed its previous denial of the 
claim.  Subsequently, in an October 2003 remand, the Board 
remanded the claim for service connection for PTSD to the RO, 
noting that the Board was no longer permitted to carry out 
the development that had been previously sought in March 
2002.

The veteran again appealed the Board's December 2002 decision 
to the Court.  In December 2002, while his case was pending 
at the Court, the VA's Office of General Counsel and the 
veteran's representative filed a Joint Motion for Remand.  In 
an April 2003 Order, the Court vacated the Board's December 
2002 decision and remanded the case to the Board for further 
notice pursuant to the VCAA.  In December 2003, the Board 
remanded the claim for service connection for a skin rash to 
the RO for further notice under the VCAA.  The Board finds 
that the action requested in its remands has been 
accomplished to the extent possible, and that this case is 
now ready for further appellate review.


FINDINGS OF FACT

1.  The veteran does not have a current skin rash that has 
been related to service.

2.  The veteran does not have a current diagnosis of PTSD 
that has been related to active service.


CONCLUSIONS OF LAW

1.  A skin rash was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  PTSD was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has now been 
developed within the guidelines established by the VCAA.  In 
this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence needed to 
substantiate his claims.  

First, following the Board's remand of October 2003, a 
January 2004 letter advised the veteran of the evidence 
necessary to substantiate a claim for service connection, 
including evidence indicating that the veteran currently had 
both PTSD and a skin rash, and the respective obligations of 
VA and the veteran in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A similar letter was also 
provided to the veteran in March 2005.  Id.  

Although the January 2004 and March 2005 VCAA notice letters 
came after the June 1998 rating action that originally denied 
the claims, and did not specifically request that appellant 
provide any evidence in his possession that pertained to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
been obtained or that are not adequately addressed in records 
or documents contained within the record.  In addition, the 
veteran has been provided with VA examinations to determine 
the existence and/or etiology of any claimed disability, and 
has not indicated any intention to provide additional 
evidence as a result of the opinions provided pursuant to 
those examinations.  Consequently, based on all of the 
foregoing, the Board finds that remand for further notice 
and/or development under the provision of the VCAA is not 
required in this matter.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2006); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).  38 C.F.R. § 4.125(a) (2006) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102 (2006).

II.  Analysis

Entitlement to Service Connection for a Skin Rash

The veteran asserts that he has a skin rash as a result of 
his service.  The veteran's service medical records include a 
report, dated in May 1971, which shows treatment for 
urticaria.  A separation examination report, dated in August 
1971, shows that his skin was clinically evaluated as normal.

The post-service medical evidence includes VA examination 
reports and associated documents, dated in May 1981, and June 
1998, in addition to VA outpatient treatment reports, dated 
in 1997.  The examination reports do not contain complaints, 
findings or diagnoses involving the skin.  An October 1997 VA 
outpatient treatment report shows that the veteran was seen 
and that he reported a history of erosions on his penis for 
many years, which did not itch.  On examination, small linear 
excoriations times two were noted, with no papules, pustules 
or vesicles.  Skin tests were negative.  The assessment was 
possible trauma-induced erosions.

VA treatment records dated from August 1999 to April 2006 
reflect that in June, September, and December 2001, March and 
August 2002, March and September 2003, December 2004, July, 
September, and November 2005, and January, February and April 
2006, the veteran specifically denied any skin problems.  

VA general medical examination in June 2006 revealed no 
evidence of skin rash.  It was noted that the veteran would 
occasionally get a mild generalized pruritis without rash 
which the examiner believed to be possibly related to 
hepatitis C or peripheral neuropathy.  

The Board has carefully reviewed the evidence related to this 
claim, and first notes that there is no current evidence of a 
skin rash or of any skin disorder that can be linked to 
active service.

More specifically, while the record reflects an October 1997 
treatment record finding of small linear excoriations on the 
veteran's penis, and the veteran has recently complained of 
occasional mild generalized pruritis without rash, there has 
not been any diagnosis of any skin disorder since October 
1997 and VA treatment records dated from August 1999 to April 
2006 consistently note that the veteran denied any skin 
problems.  Under the basic statutory framework and the case 
law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  It has also been held that to 
constitute a disability, there must be evidence of the actual 
current existence of "disability."  Chelte v. Brown, 10 
Vet. App. 268 (1997).  In addition, a skin rash or other 
disorder was not found at the veteran's most recent VA 
general medical examination in June 2006.  

Moreover, although the veteran in good faith believes that he 
currently suffers from a chronic rash or other skin 
disability, he has not demonstrated any special education or 
medical training that enables him to diagnose any such 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, in weighing the probative value of the veteran's 
statements on the one hand, and the lack of current findings 
or diagnoses of a rash or other skin disorder, and the lack 
of any relevant treatment over the period of August 1999 to 
April 2006, on the other, the Board finds that the 
preponderance of the evidence is clearly against entitlement 
to service connection for a skin rash.  The evidence further 
reflects that the veteran's in-service urticaria was acute in 
nature, as evidenced by the fact that the veteran's service 
medical records do not show that he received any subsequent 
treatment, and no skin symptoms were noted, nor was a skin 
disorder diagnosed, at the time of separation from service.  
Furthermore, a skin rash was not noted in any of the post-
service medical evidence, to include the most recent June 
2006 VA examination report.  While two small linear 
excoriations were noted in an October 1997 VA outpatient 
treatment report, a skin disorder was not diagnosed at that 
time, and there is no evidence that these excoriations are 
symptomatic, or that they are linked to any event during 
service.

The Board would further note that even if the Board were to 
concede that the veteran did have sufficient evidence of a 
current skin rash or other skin disorder, his appeal would 
still fail, since, as has been clearly made plain to the 
veteran over the history of this claim, in order to prevail 
on the claim, there must also be medical evidence linking a 
current disorder to service, and the record does not contain 
such evidence.  It should also be noted that the veteran's 
statements seeking to relate current disability to service 
are of minimal or no weight.  Espiritu v. Derwinski, supra.  

Entitlement to Service Connection for PTSD

The Board has carefully reviewed the evidence of record and 
first notes that since the Board has been able to verify that 
the veteran's unit was exposed to various forms of enemy fire 
in Vietnam, the stressor of being subjected to enemy fire is 
conceded.  Thus, having determined that there is sufficient 
evidence of exposure to a claimed stressor during service, 
the Board must now determine whether the record reflects a 
diagnosis of PTSD based on this verified stressor.

In this regard, a VA outpatient record from September 1997 
reflects that the veteran reported experiencing flashbacks 
from Vietnam that disturbed his sleep and there was an 
impression of PTSD.  A June 1998 general medical examination 
also revealed the veteran's report of a history of PTSD, and 
the diagnosis included PTSD.  However, an October 1997 VA 
treatment record reflects an impression of adjustment 
disorder with stressors that included unemployment and racial 
issues, and June 1998 VA PTSD examination revealed that the 
veteran did not exhibit symptoms associated with PTSD, and 
there was no Axis I diagnosis.

In addition, while the record further contains an August 1999 
statement from a Vet Center that reflects that the veteran 
had been diagnosed as exhibiting PTSD due to his experiences 
as a combat soldier in Vietnam, March and August 2002 primary 
care clinical diagnoses included PTSD, and the veteran's past 
medical history in treatment records dated from August 1999 
to April 2006 reflects disabilities that include prolonged 
PTSD, VA PTSD examination in June 2006 noted that the veteran 
had not felt a great need to seek help since he went to the 
Vet Center in 1999 for an undetermined number of visits both 
individually and in a group.  The veteran also denied any 
treatment for PTSD since his treatment at the Vet Center, and 
based on the lack of pertinent symptoms, the examiner 
concluded that on this examination, the veteran did not 
fulfill any criteria in the DSM-IV for a psychiatric 
diagnosis.  Thus, as there is no current diagnosis of PTSD in 
accordance with DSM-IV, the veteran's claim for service 
connection for PTSD must be denied.

With respect to the requirement of a current disability, as 
was noted with respect to the claim for service connection 
for a skin rash, under the basic statutory framework and the 
case law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Accordingly, as the determination is 
also based on the existence of a current disability at the 
time of adjudication as opposed to any point during the 
pendency of the claim (Chelte v. Brown, 10 Vet. App. 268 
(1997)), the Board finds that the June 2006 examiner's 
opinion together with the lack of current evidence of PTSD 
requires that the veteran's claim for service connection for 
PTSD also be denied on the basis of no current disability.  

Moreover, as a layperson, the veteran is unable to say 
whether he currently has PTSD and/or that it is elated to his 
active military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, the Board finds that a 
preponderance of the evidence is also against the veteran's 
claim for service connection for PTSD.


ORDER

The claim for service connection for a skin rash is denied.

The claim for service connection for PTSD is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


